Citation Nr: 0413565	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement for service connection for Meniere's disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The veteran testified at a hearing at 
the RO before the undersigned in August 2003.  

During the August 2003 Board hearing at the RO, the veteran 
withdrew his appeal for increased ratings for status post 
left total knee replacement with history of anterior ligament 
reconstruction and tinnitus.  The Board finds that he 
effectively withdrew his appeal as to these issues.  
38 C.F.R. § 20.204 (2003).  

The Board further notes that during the August 2003 Board 
hearing at the RO, the veteran specifically referenced a 
request to claim service connection for lower left leg 
disorder, including tendonitis at the left leg lengthening, 
secondary to his service-connected left knee disability.  
This new claim of entitlement to service connection for a 
lower left leg disorder, including tendonitis, is hereby 
referred to the RO for appropriate action.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  The VCAA 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As for the evidence of record, the veteran claims that his 
Meniere's disease is either directly related to service or 
secondary to his service-connected tinnitus and bilateral 
hearing loss.  It was noted in August 2002 that the veteran's 
representative asserted that in addition to a direct service 
connection claim, the veteran is asserting that his Meniere's 
disease is secondary to hearing loss and tinnitus.  It does 
not appear that an etiology opinion has been requested to 
determine whether the veteran's Meniere's disease is related 
to his service-connected tinnitus or bilateral hearing loss.  
Moreover, the September 2002 VA Ear Disease Examination 
report failed to provide a rationale to support the opinion 
that the veteran's Meniere's disease is not service-
connected.  There is no other etiological opinion of record.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature, etiology, and extent of the veteran's disabilities.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter, 
even though the RO noted the VCAA in a letters to the 
appellant dated in August and September 2001.  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The veteran should be contacted and invited to 
submit any additional evidence he may have in 
support of his claim, including the names and 
addresses of VA and non-VA medical providers 
who may provide treatment records not already 
in the claims file.

3.	The veteran should be afforded an 
appropriate VA examination to 
determine the nature and etiology any 
Meniere's disease found to be present.  
All necessary tests and studies should 
be conducted and all clinical findings 
reported in detail.  1) The examiner 
is requested to render an opinion as 
to whether Meniere's disease is 
diagnosed and, if so, whether it is at 
least as likely as not (i.e., at least 
a 50-50- probability) that any 
currently Meniere's disease was caused 
by military service or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
2) The examiner is further requested 
to render an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed Meniere's disease 
found to be present was caused by or 
aggravated by his service-connected 
tinnitus and bilateral hearing loss, 
or whether such an etiology is 
unlikely.  The degree of Meniere's 
disease that would not be present but 
for the service-connected tinnitus and 
bilateral hearing loss should be 
identified.  A rationale should be 
provided for all opinions offered.  
The claims folder and a copy of this 
remand should be made available to the 
examiner prior to the examination and 
the examination report should indicate 
if the veteran's medical records were 
reviewed.

4.	After undertaking any other 
development deemed essential in 
addition to that specified above, the 
VBA AMC should re-adjudicate the 
veteran's claim for service connection 
for Meniere's disease.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and discussion 
of all pertinent regulations since the 
September 2002 SSOC.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




